—Order, Supreme Court, New York County (Charles Ramos, J.), entered August 30, 2000, which denied plaintiffs’ motion for attorneys’ fees and costs pursuant to CPLR article 86, unanimously affirmed, without costs.
The motion court properly denied plaintiffs’ motion for an award of attorneys’ fees and costs against defendant Commissioner of the New York City Department of Social Services. Notwithstanding that the City acts as agent for the State, we have held that this agency relationship does not subject the local social services agency to independent liability (see, Matter of Miller v DeBuono, 272 AD2d 144; Matter of Tormos v Hammons, 259 AD2d 434, 435-436; see also, Matter of Cleary v Perales, 191 AD2d 209, 211). Concur — Rosenberger, J. P., Williams, Tom, Andrias and Marlow, JJ.